Citation Nr: 1619662	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran was scheduled to participate in an RO formal hearing to be conducted in December 2013, but he failed to appear.  As the Veteran has not asserted good cause for his failure to appear, the Board finds that his hearing request has been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A.    § 5103A; 38 C.F.R. § 3.159(c).

The Veteran seeks a higher initial rating for his service-connected PTSD.  He recently submitted a June 2013 Disability Benefits Questionnaire (DBQ) addressing his mental disorders (other than PTSD).  The examiner diagnosed the Veteran with mood disorder secondary to service-connected diabetes mellitus and neuropathy.  The examiner later opined that the Veteran's mood disorder was aggravated by his PTSD.  The examiner further stated that the Veteran's diagnoses of PTSD and mood disorder, although overlapping at times, stood alone and that they had separate symptoms and patterns that continued to exacerbate one another.  However, upon review, the Board finds that the examiner's statements do not clearly delineate which psychiatric symptoms are specifically attributable to the Veteran's mood disorder as opposed to his service-connected PTSD.  See e.g. Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to different disabilities in the absence of medical evidence which does so).  Therefore additional clarification is needed regarding whether the Veteran has separate psychiatric disorders (aside from the currently service-connected PTSD) and, if so, whether the disorders are caused or aggravated by the PTSD or, if not, whether the symptoms from the other conditions can be separated from the symptoms of the already service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this remand, to the June 2013 DBQ examiner for an addendum opinion.  If the examiner who drafted the June 2013 opinion is unavailable, the opinion should be rendered by an appropriate VA medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a. Does the Veteran meet the criteria for a diagnosis of any acquired psychiatric disorder other than PTSD?  If so, please identify the psychiatric disorders. 

b. If you find that the Veteran meets the criteria for a diagnosis of any psychiatric disorder other than PTSD, then is it at least as likely as not (a 50 percent or greater probability) that this disorder had its onset in service or is related to the Veteran's active service?

c. If not directly related to service, is it at least as likely as not that any identified psychiatric disorder is caused by or aggravated by the Veteran's service-connected PTSD?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation of an acquired psychiatric disability by the Veteran's service-connected PTSD is found, the examiner should attempt to establish a baseline level of severity of the acquired psychiatric disorder prior to aggravation by the Veteran's service-connected PTSD.

d. If the examiner determines that any acquired psychiatric disorder other than PTSD is not directly related to the Veteran's military service or caused or aggravated by the Veteran's service-connected PTSD, the examiner should determine as to whether the symptoms of the acquired psychiatric disorder (other than PTSD) can be clearly delineated or separated from the symptoms of the Veteran's service-connected PTSD.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




